Filed 4/30/09 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2009 ND 61







Peter John Grzeskowiak, 		Plaintiff and Appellant



v.



Nodak Electric Coop. CEO,

Board of Directors, Accounting Dept., 		Defendant and Appellee







No. 20080298







Appeal from the District Court of Walsh County, Northeast Judicial District, the Honorable Donovan John Foughty, Judge.



AFFIRMED.



Per Curiam.



Peter J. Grzeskowiak (on brief), pro se, 15750 Co. Rd. 15, Minto, ND 58261, plaintiff and appellant.



Scott D. Jensen (on brief), Camrud, Maddock, Olson & Larson, Ltd., 401 DeMers Ave., Ste. 500, P.O. Box 5849, Grand Forks, ND 58206-5849, for defendant and appellee.

Grzeskowiak v. Nodak Electric Coop.

No. 20080298



Per Curiam.

[¶1]	Peter Grzeskowiak filed suit against Nodak Electric Cooperative.  The summons was dated April 2, 2008; the complaint was not dated.  The affidavit of service filed with the district court indicates the summons and complaint were handed to Guy Ford, a Nodak employee, on May 27, 2008.  On October 1, 2008, Nodak filed a motion for summary judgment.  Nodak asserted Grzeskowiak failed to initiate this action within the applicable statute of limitations, and Nodak argued service of process was insufficient.  On October 31, 2008, the district court entered an order granting Nodak’s motion for summary judgment, holding Grzeskowiak’s claim was barred by the statute of limitations and the summons and complaint were not properly served.  The district court entered a judgment for dismissal on November 10, 2008.

[¶2]	Grzeskowiak appeals.  This Court has held:  “A party must strictly comply with the specific requirements for service of process.”  
Olsrud v. Bismarck-Mandan Orchestral Ass’n
, 2007 ND 91, ¶ 9, 733 N.W.2d 256 (citations omitted).  Grzeskowiak did not properly serve Nodak; therefore, we summarily affirm under N.D.R.App.P. 35.1(a)(6) and (7).

[¶3]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom